                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              DANVILLE DIVISION

UNITED STATE S OF AME RICA                        )
                                                  )
                                                  ) Case N o.: 4:18-cr-00011
v.                                                )
                                                  )
                                                  )
MARCUS JAY DAVIS, et al.,                         )
                                                  ) By: Michael F. Urbanski
        Defendants.                               ) Chief United States District Judge

                                   MEMORANDUM OPINION

        This matter is before the court on the motion of the defendants to dismiss this case

for Brady violations and prosecutorial misconduct due to late production of certain discovery

materials, namely state grand jury testimony concerning gang activities in Danville, Virginia.

Oral argument on the motions was held on October 17, 2019, which has been followed by

many email communications1 and ECF filings. The court has reviewed the late breaking state

grand jury testimony and considered the arguments and filings related thereto and concludes

that defendants have suffered no prejudice as a result o f the late production of these materials.

As a result, the defendants' motion to dismiss, ECF No. 957, is DENIED.

                                                     I.

        The indictment in this case was originally handed down on June 11, 2018 and was

superseded on November 6, 2018. The court issued a Scheduling Order on December 4, 2018,



1As the discovery saga unfolded over the next few days, the prosecution emailed additional state grand jury
testimony to the court and defense counsel. Further complicating the problem was a regional ECF failure over
the weekend of October 19-20, 2019, which caused the parties to email, rather than ECF ftle, certain pleadings
over tha t weekend. All such pleadings have since been ftled on ECF.
setting the case for trial on October 7, 2019 and requiring the government to substantially

complete all pretrial discovery by April 1, 2019. The Scheduling Order also established several

pretrial status hearings at which the status of discovery was addressed in open court. Many

pretrial issues were raised by the parties and addressed by the court. By all accounts, massive

amounts of discovery material were provided by the government in this case.

         Trial commenced on October 7, 2019, and jury selection was completed on October

15,2019. 2 T hat evening, counsel for D eshaun Trent filed a Motion to Produce Special Grand

Jury Transcripts, ECF        o. 924, seeking discovery of certain state grand jury testimony not

produced in discovery. This motion was joined by the other defendants. See ECF                      os. 925,

926, 928, 930, 931.

        The issue of the nonproduction of state grand jury transcripts was addressed in court

on October 16, 2019, and the prosecution affirmatively responded to the court's question

asking whether testimony of Ontwoinette E pperson and Lashanda Washington taken on

  ovember 9, 2017 "are the only transcripts from the state multi-jurisdictional grand jury that

have not been produced in discovery that relate to the allegations in this case." Tr., October

16, 2019, ECF      o. 954, at 10. D efense counsel then apprised the court of a police report dated

D ecember 17, 2015 produced in discovery which stated "[a] special grand jury was called and

held in the Commonwealth Attorney's office regarding the spree of shooting incidents in the

City of Danville. Multiple individuals tha t were persons o f interest in these matters were

brought before the grand jury and questioned under oath. Investigation continues." Id. at 12-


z Immediately prior to trial, the defense asked that the court allow a one-week continuance after the jury was
empaneled to allow counsel to evaluate a recently disclosed videotape of a police interview with DaShawn
Anthony, which the court denied by Memorandum O pinion and Order dated October 11,2019. ECF Nos. 905
and 912.

                                                      2
13. After further questioning, the prosecution agreed that it needed to answer the question

whether additional state grand jury testimony related to the charges in this case existed that

had not been produced and sought a recess to investigate. After a short recess, the prosecution

advised that the defense was "entitled to this information 100 percent," id. at 21, but noted

that it would take longer to get an accurate and thorough answer. The prosecution suggested,

and defense counsel agreed, to excuse the jury and reconvene the next day without the jury to

report on the status of its inves tigation into state grand jury testimony.

       At the hearing held the next day, October 17, 2019, the prosecution reported that

certain additional state grand jury transcripts had been transcribed and produced or were in

the process of being transcribed. The prosecution indicated that its review was ongoing and

that it may need an additional few days to prepare transcripts. As a result, the government

requested a brief delay in the trial. Defendants orally moved to dismiss the First Superseding

Indictment based on claimed Brady violations and prosecutorial misconduct.

        On October 18, 2019, the government flied an affidavit by Michael J. Newman, the

Commonwealth's Attorney for the City of Danville, Virginia, and Special United States

Attorney, ECF No. 946, wherein he describes the state grand juries that were empaneled by

him between 2015 and 2018 to investigate violent crime in and around Danville, Virginia. In

his affidavit, Mr. Newman acknowledges that he failed to inform the prosecution team about

the various grand juries and the relevant witnesses that were called. Additionally, Mr. Newman

withdrew as counsel of record for the United States.3




3 The court construes such a statement as a motion to withdraw. The court has taken the motion under

advisement. Until further order of the court, Mr. Newm an remains counsel of record in this federal case.

                                                   3
       Because the prosecution's production of state grand jury transcripts would not be

completed in time to allow meaningful review before the jury was to report o n October 21,

2019, the court instructed the clerk to notify the jury that they should report on Wednesday,

October 23, 2019. Over the weekend of October 19-20, 2019, several defendants ftled written

motions and memoranda in support of mo tions to dismiss, ECF Nos. 957-961, 963, to which

the prosecution responded on October 21, 2019. ECF No. 962. Additionally, the prosecution

continued to email copies of state court grand jury testimony and other information requested

by the court. Ultimately, the resumption of the trial was scheduled for October 28, 2019.

       After review and analysis of the state grand jury testimony provided by the prosecution

over the past week, the court concludes that the late production of this testimony does not

prejudice any of the defendants requiring dismissal of the First Superseding Indictment. While

the state grand jury testimony generally concerns violence in Danville, Virginia, much of it

concerns acts of violence separate from the attempted murder of Armonti Womack and

Dwight Harris on June 15, 2016, the murder of Christopher Motley and attempted murder of

Justin Wilson on August 20, 2016, and the attempted murder ofTyliek Conway on August 24,

2016, which are central to this trial. The state grand jury testimony that does concern the issues

central to this case, such as the Epperson and Washington testimony regarding their role in

the events of August 20, 2016, is largely cumulative of other discovery previously produced.

Moreover, the state grand jury transcripts were produced to defendants before the first witness

testified in this case, and the court delayed the trial by more than ten days to allow the defense

time to review and process the transcripts.




                                                4
       Nevertheless, the delay in the production of these state grand jury transcripts is an

inexcusable oversight by the prosecution. Given the fact that the state grand jury transcripts

were required to be produced months ago, but were not produced until after trial commenced,

certain sanctions and evidentiary limitations, as listed herein, are appropriate under Fed. R.

Crim. P. 16(d)(2)(C) and (D).

                                               II.

       A. Brady Violation.

       The Due Process Clause requires the government to disclose "evidence favorable to

an accused .. . where the evidence is material either to guilt or to punishment." Brady v.

Maryland, 373 U.S. 83, 87 (1963). To establish a Brady violation, a defendant must show that

the undisclosed evidence was (1) favorable to the defendant, either because it was exculpatory

or because it was impeaching; (2) material to the defense, i.e., prejudice must have ensued; and

(3) that the prosecution had materials and failed to disclose them. See Banks v Dretke, 540

U.S. 668, 691 (2004); United States v. Young, 916 F.3d 368, 383 (4th Cir. 2019).

       "Prejudice ensues if there is a reasonable probability that the jury would have reached

a different result had the evidence been properly disclosed." Owens v. Baltimore City State's

Attorneys Office, 767 F.3d 379, 397 (4th Cir. 2014) (internal citations omitted). For the

evidence to be prejudicial to the defendants, it must also be more than speculative. United

States v. Caro, 597 F.3 d 608, 619 (4th Cir. 2010); United States v. Agurs, 427 U.S. 97, 109-10

(1976) ("The mere possibility that an item of undisclosed information might have helped the

defense, or might have affected the outcome of the trial, does not establish 'materiality' in the

constitutional sense."). Likewise, undisclosed evidence does not rise to the level of a Brady


                                                5
violation where the evidence is cumulative and has been provided to the defendants in another

manner. See United States v. Parker, 790 F.3d 550, 558 (4th Cir. 2015) ("impeachment

evidence is not material if it is cumulative of evidence ... already presented and thus would

have provided only marginal additional support for the defense.") (internal citations omitted);

see also Johnson v. Folino, 705 F.3d 11 7, 129 (3d Cir. 2013) ("Suppressed evidence that would

be cumulative of other evidence .. . is generally not considered material for Brady purposes.") .

       B. Prosecutorial Misconduct.

       In order to dismiss an indictment for prosecutorial misconduct, a court must find that

the defendants were prejudiced by the misconduct. Bank of Nova Scotia v. United States, 487

U.S. 250, 263 (1988) (A district court has " no authority to dismiss the indictment on the basis

of prosecutorial misconduct absent a finding that petitioners were prejudiced by such

misco nduct. "); see also United States v. Derrick, 163 F.3d 799, 807 (4th Cir. 1998) ("[TJ he

Court's analysis and the text of its opinion confirm that Nova Scotia's holding applies equally

to prosecutorial misconduct that occurs at the pretrial and trial stages of a prosecution.") . The

Fourth Circuit has held that "the dismissal of an indictment altogether clearly thwarts the

public's interest in the enforcement of its criminal laws." Derrick, 163 F.3d at 807.

Accordingly, such a remedy may be applied not to "chastise what the court view[s] as

prosecutorial overreaching," or even in the interest o f deterring future similar conduct, but

only after finding prejudice to the defendant and concluding that no less drastic remedy will

serve. See United States v. Hasting, 461 U.S. 499,507-08 (1983) (concluding that the appellate

court erred in failing to analyze constitutional violations committed by the prosecution under

the " harmless error doctrine" when reversing defendants' convictions); see also Derrick, 163


                                                6
F.3d at 807 (analyzing Hasting and concluding that the harmless error doctrine applies equally

to the dismissal of an indictment as to the reversal of a conviction) ("It would seem to follow,

_a   fortiori, from the Court's holding in Hasting that a court may not, without finding prejudice

to the defendant, exercise its supervisory power to reverse a defendant's conviction and require

a retrial based upon prosecutorial misconduct, that a court may not dismiss an indictment

altogether on this ground without also finding prejudice.").

                                               III.

          After jury selection was completed and the jury sworn, and between October 15, 2019

and October 21, 2019, the prosecution produced to the defense and the court the following

state grand jury transcripts:

          1. Ontwionette Epperson. City of Danville/ Pittsylvania County Multijurisdictional
              Grand Jury ("MJGJ"), November 9, 2017.
          2. Lashonda Washington. MJGJ, November 9, 2017.
          3. Brian Crutchfield. MJGJ, December 17, 2015.
          4. Marquis Skipwith. MJGJ, D ecember 17, 2015.
          5. Wydarius Brandon. MJGJ, December 17, 2015.
          6. Laguante Adams. MJGJ , December 12, 2016.
          7. Courtney Davis. MJGJ, D ecember 16, 2016.
          8. Tanikqua Fuller. MJGJ, August 17, 2017.
          9. Tyson Bowens. Danville Special Grand Jury, February 22, 2018.
          10. Demonte Lipscomb. Danville Special Grand Jury, February 22, 2018.
          11. Curshun Miller. Danville Special Grand Jury, February 22,2018.
          12. Detective Richardson. MJGJ, November 9, 2017.
          13. D etective Whitley. MJGJ, ovember 9, 2017.
          14. Detective Whitley. MJGJ, December 12, 2016.
          15. Detective Gourley. MJGJ, December 12, 201 6.

In response to the court's request for additional information, the prosecution also provided

the court with the federal grand jury testimony of Ontwionette Epperson, Lashonda

Washington and Tyson Bowens. Additional information, such as police interview reports and

FBI 302 forms, produced in discovery regarding Tyson Bowens, Laguonte Adams, and

                                                  7
Jaquanta "Boosie" Walton, an individual mentioned in Courtney Davis's MJGJ testimony,

were also provided to the court for review.

       The court has reviewed all of this testimony and the other information provided. Based

on the court's review of this information, the oral argument, and legal memoranda submitted,

the court finds that there is no basis to suggest that the defendants have been prejudiced by

the late disclosure of the state grand jury transcripts. As such, a dismissal of the First

Superseding Indictment as requested by all defendants is not warranted.

       A. Ontwione tte Epperson and Lashonda Washing ton. Although the government

advised the jury that both Washington and E pperson may be called as trial witnesses, the

government has since advised the court that they would not be called as trial witnesses.

Moreover, with a few relatively minor discrepancies, the late produced MJGJ testimony of

Washington and Epperson is substantially the same as the federal grand jury testimony of

these witnesses regarding their involvement in the events of August 20,2016. The government

advises that Washington's and Epperson's federal grand jury testimony was produced in

discovery to defendants in a timely manner. After reviewing both the MJGJ and federal grand

jury testimony of these witnesses, the court discerns no prejudice to defendants from the late

disclosure of the MJGJ testimony. This is particularly true given the government's

representation that neither Washington nor Epperson will be called as prosecution witnesses

at trial. In their testimony, E pperson and Washington testify concerning their involvement in

providing rides to and from the site of the Christopher Motley murder on August 20, 2016.

Review of this testimony does not suggest that it is favorable to the defendants in any respect.

Given that the subject matter of the E pperson and Washington testimony is not favorable to


                                               8
defendants and that that the substance of their testimony was disclosed to the defense in their

federal grand jury testimony, the late production of their state grand jury testimony, although

in violation of the court's Scheduling Order, does not rise to the level of an unconstitutional

Brady violation.

       B. Brian Crutchfield, Marcus Skipwith and Wydarius Brandon. In their MJGJ

testimony given on D ecember 17, 2015, Crutchfield, Skipwith and Brandon testify as to the

shooting of Robert"] ay" Kennedy on December 5, 2015. None of these three witnesses is on

the prosecution's witness list in this trial, nor is their testimony favora ble to defendants. As

such, the court discerns no prejudice from the late disclosure of this MJGJ testimony.

However, as it appears that the defense had no corresponding federal grand jury testimony

regarding these three witnesses, the prosecution may not call these three witnesses in its case

in chief to testify as to any subject matter addressed in the late disclosed MJGJ testimony.

       C. Laquante Adams. Adams, named as a defendant in the First Superseding

Indictment and a prosecution cooperating witness, gave MJGJ testimony on December 16,

2016 concerning gang organization in D anville, Virginia, and an incident in which he was shot.

This MJGJ testimony was not produced to defendants until the evening of October 17, 2019.

Despite this late disclosure, the court discerns no prejudice to defendants given the detailed

FBI Form 302 produced in discovery on these matters. The government asserts as well that

"[t]he discovery in this case contains multiple interviews of Laquante Adams containing the

same statements and information the defendants now claim is new." Response to D efendant's

Motions to Dismiss and for Sanctions, ECF No. 962, at 3. Specifically, the government states

that in a   ovember 28, 2016 recorded (post-arrest) interview, Adams discussed gangs in


                                               9
Danville, Virginia, including the origin of some "beefs" (including a fight at a high school),

various shootings, and the "600s, 700s and 800s." Id. Adams provided additional information

regarding gang activity in Danville, Virginia contained in his recorded interviews on D ecember

20, 2017 and    ovember 2018, and proffer sessions on March 11 and March 20, 2019, all of

which was produced in discovery. D efendants do not mention the breadth of discovery

regarding Adams in this case. Moreover, the court is not aware of anything favorable, whether

exculpatory or for impeachment, to defendants in Adams' state grand jury testimony. In any

event, given the delay in the trial for more than ten days, the defendants are not prejudiced by

its late production.

       D. Courtney Davis . D avis provided MJGJ testimony on D ecember 16, 2016

concerning gang organization in D anville, Virginia and various gang-related events that took

place in the D anville area, including information about the Christopher Motley murder on

August 20, 2016. Specifically, Davis identified a potential suspect named Jaquanta "Boosie"

Walton. Davis testified that "[s]ome people say it was Boosie." D avis Test., pp. 74. This MJGJ

testimony was not produced to defendants until the evening of October 17, 2019. D espite this

late disclosure, the court discerns no prejudice to defendants given that D avis' statements were

both cumulative of evidence already disclosed to defendants and speculative. Firs t, on August

1, 2018, the prosecution disclosed a video interview of Tredarius Keene where he contends

that he saw Boosie at North Hills Court at the time of the murder, identifying him as a potential

suspect. T he prosecution also disclosed a summary of that video on October 2, 2018 to

defendants. Second, the court finds that D avis' MJGJ testimony regarding Boosie 1s

speculative. Davis testified that his assertion that Boosie may have been the shooter was reliant


                                               10
on rumors that he heard and that he did not have personal knowledge of the events in this

case. Davis could not even identify the source of the rumors. Given that the identity ofBoosie

was disclosed to the prosecution in the Keene interview and the subject matter of Davis'

testimony is speculative, the late production of Davis' state grand jury testimony, although in

violation of the court's Scheduling Order, does not rise to the level of an unconstitutional

Brady violation. Regardless, because this MJGJ testimony was not disclosed until after the trial

commenced, the prosecution may not call Davis in its case in chief to testify as to any subject

matter addressed in the late disclosed MJGJ testimony.

       E. Tenikqua Fuller. Defendant Fuller provided MJGJ testimony on August 17, 2017

concerning a shooting which took place on August 6, 201 7 on Paxton Street in D anville,

Virginia. In the instant case, Fuller was charged with being an accessory after the fact to the

murder and attempted murder that occurred on August 20, 2016. Because Fuller's late

disclosed MJGJ testimony does not pertain to the sole charge she faced in this case, the court

discerns no prejudice to Fuller from the late disclosure of her MJGJ testimony. Regardless,

because this MJGJ testimony was not disclosed until after the trial commenced, the

prosecution may not introduce evidence pertaining to Fuller's presence at the scene of the

August 6, 2017 Paxton Street shooting or any other matter covered by her late disclosed MJGJ

testimony.

       F. Tyson Bowens. Bowens provided MJGJ testimony on February 22, 2018

concerning a shooting which took place on Ross Street in Danville, Virginia on December 22,

2017. T he court reviewed this testimony, along with Bowen's federal grand jury testimony,

FBI Form 302, and D anville Police Department case reports that the prosecution previously


                                              11
produced to defendants. The court discerns no prejudice to the defendants because of the

detailed discovery previously produced. Again, this testimony cannot be considered to be

favorable to defendants. Regardless, because this MJGJ testimony was not disclosed until after

trial commenced, the prosecution may not introduce into evidence or question Bowens

regarding the D ecember 22, 2017 shooting on Ross Street.

       G. Demonte Lipscomb and Curshun Miller. As with Bowens, these witnesses

testify as to the Ross Street shooting on December 22, 2017 in Danville, Virginia. These

witnesses are not on the government's witness list and their testimony is not favorable to

defendants. As such, there is no prejudice to defendants from the late production of their

testimony.

       H. Detectives Richardson, Whitley, and Gourley. There is nothing favorable to

defendants in their state grand jury testimony on    ovember 9, 2017 and D ecember 12, 2016.

Moreover, their testimony essentially outlines the prosecution's view of the events leading up

to the murder of Christopher Motley, which has been repeated throughout this case. As such,

defendants, well familiar with the prosecution's theory of this case, suffer no prejudice from

the late disclosure of their testimony.

       The court has considered whether the cumulative volume of these transcripts,

produced after opening statements were made, is prejudicial to the defense. Upon considering

the large quantity of discovery in this case, the court does not find that the late production of

these state grand jury transcripts poses any prejudice to defendants, particularly given the fact




                                               12
that the trial has been delayed for more than ten days, allowing the defense to review and

digest these materials.4

                                                      IV.

        With two exceptions, defendants' motion to dismiss does not focus o n the substance

of this state grand jury testimony, as it is either cumulative or not favorable to defendants. 5

Rather, the thrust of these motions concerns the assertion made by the prosecution at the

outset of the October 16, 2019 hearing that the E pperson and Washington state grand jury

transcripts were the only ones bearing on the allegations in this case. To be sure, that

representation by the prosecution was incorrect. However, after the state and federa l



4 D efendants also express outrage regarding th e failure of th e D anville Commonwealth's Attorneys Office to
keep records of witnesses appearing before and subpoenaed by the state grand juries. The government has a
du ty to preserve evidence in its possession because of "what might loosely be called the area of constitutionally
guaranteed access to evidence." Arizona v. Youngblood, 488 U.S. 51, 55 (1988); California v. Trombetta, 467
U.S. 479, 485 (1984). T his du ty to preserve evidence is limited to evidence that is material to defendants and
that "possess [es] an exculpatory value that was apparent before the evidence was destroyed, and [is] of such a
nature that the defendant would be unable to obtain comparable evidence by other reasonably available means."
Trombetta, 467 U.S. at 488-89. T he " mere possibility that lost or destroyed evidence could have been
exculpatory is not sufficient to satisfy Trombetta's requirement that exculpatory value be apparent to the police
before its loss or destruction." United States v. Vaughn, 453 F.App'x 424,425 (4th Cir. 2011 ) (internal citations
omitted) (unpu blished); see also United States v. Crowell, 586 F.2d 1020, 1029 (4th Cir. 1978) (holding that
mere speculation by counsel is not adequate to es tablish that material was exculpatory under Brady), cert.
denied, 440 U.S. 959 (1979). In addition, "if the exculpatory valu e of the evidence is indeterminate and all that
can be confirmed is tha t the evidence was potentially useful for the defense, then a defendant must show that
the government acted in bad faith in destroying the evidence." United States v. Matthews, 373 F.App'x 386,
390 (4th Cir. 2010) (internal citations omitted) (unpublished) . Further, "mere negligence on the government's
part in failing to preserve such evidence is inadequate for a showing of bad faith." Id. Here, defendants only
speculate as to what evidence might be missing based on the D anville Commonwealth 's Attorneys Office failure
to maintain records of who appeared before the state grand juries. Likewise, defendants do not show that the
government acted in bad faith. \Vhile the Danville Commonwealth's Attorneys Office policy might be
inadvisable, at most, it rises to the level of negligence and does not demonstrate bad faith .

s These exceptions are certain statements made by Laquante Adams and Courtney D avis. Defendants claim
prejudice from the statements ofLaquan te Adams in his state grand jury testimony that the violence in Danville
was more about high school beefs and groups he identified as the 600s, 700s, and 800s, as opposed to the Rollin
60s Crips. In addition, defendants claim prejudice from the MJGJ testimony o f Courtney Davis that Jaquan ta
"Boosie" Walton was responsible for the Motley murder. As noted previously, Adams' statements about high
school beefs and the numbered groups and facts regarding the presence of J aquanta "Boosie" Walton at the
August 20, 2016 shooting had been produced in discovery.

                                                       13
prosecutors conferred, the government owned up to the fact that it needed to do additional

investigation to see if additional state grand jury transcripts needed to be transcribed and

produced. Also, while defendants view the prosecution's initial position as mendacious, the

court attributes no bad faith to the prosecution. Rather, the court believes that the federal

prosecutors were blind-sided by the nonproduction of the state grand jury transcripts and

sought to remedy the failure as soon as it was identified. Since the revelation of the existence

of the state grand jury testimony, the court delayed the trial for more than ten days to allow

defendants to weave the state grand jury testimony into their defense. Nevertheless, to ensure

that the jury, which has been waiting for the trial evidence to resume for over a week, does

not harbor any negative impression from this delay against defendants, the court is going to

take the following necessary, albeit unusual, steps.

       First, in as mundane and matter-of-fact a manner as possible, the court will advise the

jury that the case was delayed due to the prosecution's late production of certain state grand

jury transcripts. Second, to address the concern that the state grand jury testimony was not

provided until after opening statements were made, the court will permit defense counsel an

opportunity to make any additional opening statement solely occasioned by the late disclosure

of the state grand jury testimony. Additional opening statements will not be permitted to

address any other topic.

                                               v.
       Finally, there is one evidentiary loose end that needs to be addressed. During the

Danville Police Department's late disclosed video interview of Dashawn Anthony, Anthony

created a gang organization diagram. Absent production of that gang organization diagram


                                               14
drawn by Anthony at his police interview in Caswell County, North Carolina, the prosecution

may not question Anthony at trial concerning gang organization issues. As Anthony's diagram

was in the possession of law enforcement and has not been produced in discovery, it would

be prejudicial to defendants to allow Anthony to testify as to gang organization matters

without having the opportunity to cross-examine him on who is, and, importantly, who is not

listed, on the diagram he drew.

                                              VI.

       While the delay in the production of the state grand jury testimony is inexcusable and

cannot be condoned, the defendants' motion to dismiss the First Superseding Indictment is

DENIED, subject to the sanctions and evidentiary limitations described above. At the end

of the day, the bulk of the information produced was immaterial, cumulative, and speculative

and was not prejudicial to the defendants. In any event, as the trial has been delayed more than

ten days because of the late production, the defendants have had sufficient time to integrate

this material into their defense.

       It is so ORDERED .




                                            E ntered:



                                            Mi     ael . rbanski
                                                 ·ef United States District Judge




                                               15
